DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed November 30, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-17 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein it comprises first and second independent lubrication circuits, the first circuit comprising a first oil inlet connected by a first annular oil chamber extending around the axis X to ducts supplying oil to said axes of the planet gears, and the second circuit comprising an second oil inlet connected by a second annular oil chamber extending around the axis X to channels supplying oil to the gearings of the planet gears with the ring gear, and in that said cage, first and second inlets, said ducts, said channels and at least a portion of said first and second chambers are formed of a single part.  
	Claim 14: wherein said first and second inlets are oriented radially with respect to said axis X and open radially outward.
	Claim 15: wherein one of said first and second chambers is located in said plane and connected to one of said inlets by a radial and rectilinear drill hole, and the other of said first and second chambers is located outside of said plane and connected to the other of said inlets by two drill holes, wherein a first drill hole being located in said plane and a second drill hole extending at an angle between the first drill hole and the other chamber, and wherein said first and second chambers are arranged adjacently, one behind the other, along said axis X.  
	Claim 16:  wherein said channels are formed in one of said radial walls as well as in said cylindrical wall and each has a general L shape extending between said second chamber and the orifices projecting oil towards said gearings.  
	Claim 17:  wherein said first and second chambers are located on the inner periphery of one of said radial walls, and are partially delimited by this radial wall, and partially by an 
	The closest prior art is the Dombek reference.  The Dombek reference fails to disclose all of the features of the independent claims.  Furthermore, there is no suggestion or teaching in any of the located prior art that teaches wherein it comprises first and second independent lubrication circuits, the first circuit comprising a first oil inlet connected by a first annular oil chamber extending around the axis X to ducts supplying oil to said axes of the planet gears, and the second circuit comprising an second oil inlet connected by a second annular oil chamber extending around the axis X to channels supplying oil to the gearings of the planet gears with the ring gear, and in that said cage, first and second inlets, said ducts, said channels and at least a portion of said first and second chambers are formed of a single part.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747